United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, Vacaville, CA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-309
Issued: April 25, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On November 21, 2012 appellant filed a timely appeal from a July 30, 2012 Office of
Workers’ Compensation Programs (OWCP) merit decision denying his traumatic injury claim on
the grounds that the medical component of fact of injury was not established. The Board
assigned Docket No. 13-309.
The Board has duly considered the matter and finds that the case is not in posture for
decision and must be remanded to OWCP. Since the Board’s jurisdiction of a case is limited to
reviewing that evidence which is before OWCP at the time of its final decision,1 it is necessary
that OWCP review all evidence submitted by a claimant and received by OWCP prior to
issuance of its final decision. As the Board’s decisions are final as to the subject matter
appealed,2 it is crucial that all evidence relevant to that subject matter which was properly
submitted to OWCP prior to the time of issuance of its final decision be addressed by OWCP.3

1

See 20 C.F.R. § 501.2(c)(1).

2

Id. at § 501.6(d).

3

William A. Couch, 41 ECAB 548, 553 (1990); B.B., Docket No. 12-657 (issued November 13, 2012).

The Board has held that this principal applies with equal force when evidence is received by
OWCP the same day that a final decision is issued.4
On July 30, 2012 OWCP issued its decision denying appellant’s claim on the ground that
the medical component of fact of injury was not established. On July 30, 2012 OWCP also
received July 20, 2012 physical therapy notes and a July 20, 2012 report from Dr. Sukriti
Singhal, a general surgeon, who noted that appellant was seen for a follow-up for his workrelated injury and diagnosed neck strain, sprain of lumbar region, thoracic or lumbosacral
neuritis or radiculitis and back sprain. OWCP’s July 30, 2012 decision did not review this
evidence received on July 30, 2012. The Board, therefore, must set aside the July 30, 2012
decision of OWCP and remand the case so that OWCP may fully consider the evidence that was
properly submitted by appellant prior to the issuance of this decision. Following such further
consideration and after such further development as it deems necessary, OWCP shall issue an
appropriate merit decision.
IT IS HEREBY ORDERED THAT the July 30, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: April 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

Linda Johnson, 45 ECAB 439 (1994).

2

